Citation Nr: 0611639	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  00-24 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for an intermittent 
explosive disorder with anxiety, to include as secondary to 
service-connected headaches.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a hiatal hernia.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for pes planus.  

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability, 
to include as secondary to service-connected left ankle 
disability.  

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability, to include as secondary to service-connected left 
ankle disability.  

7.  Entitlement to an increased rating for a left ankle 
disability, currently evaluated as 10 percent disabling.  

8.  Entitlement to an increased rating for headaches, 
currently evaluated as 30 percent disabling.  

9.  Entitlement to vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had honorable active military service from June 
29, 1977, to March 17, 1981, as well as a period of 
dishonorable service from March 18, 1981, to November 16, 
1984.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

At his July 2005 Board hearing before the undersigned 
Veterans Law Judge, the veteran withdrew his claims on appeal 
as to whether new and material evidence had been received to 
reopen a claim for service connection for gastroesophageal 
reflux disease (GERD), and as to whether new and material 
evidence had been received to reopen a claim for service 
connection for a left hip disability as secondary to service-
connected left knee disability.  As such, those issues are no 
longer in appellate status.  At the hearing, the veteran 
submitted additional evidence in support of his claims.  The 
July 2005 hearing transcript reflects the veteran's waiver of 
initial RO consideration of this additional evidence.  The 
Board accepts the evidence for inclusion into the record.  
See 38 C.F.R. § 20.800 (2005).  

The Board notes that the RO previously denied the veteran's 
claims for service connection for a sleep disorder and for 
sleep apnea.  The veteran did not appeal those decisions and 
they became final.  As noted above, at his July 2005 hearing, 
the veteran submitted additional argument and evidence.  This 
included argument and evidence regarding the veteran's 
claimed sleep disorder/apnea.  As such, the Board liberally 
construes the additional argument and evidence as an 
application to reopen those previously denied claims for a 
sleep disorder and for sleep apnea.  Furthermore, the Board 
notes that the veteran was denied service connection for 
depression in a May 1998 rating decision.  He did not appeal 
that determination and it became final.  In a February 2003 
supplemental statement of the case, the RO re-characterized 
the veteran's claim on appeal for service connection for 
intermittent explosive disorder as "service connection for 
anxiety and depression also claimed as intermittent explosive 
disorder."  In light of the previous denial of the claim for 
service connection for depression, which is final, the issue 
of service connection for depression is referred to the RO 
for consideration as a claim to reopen a previously denied 
claim for service connection for depression.  Likewise, as 
explained in more detail below, given the two theories of 
entitlement asserted by the veteran and his representative, 
the Board has re-characterized the claim on appeal for 
service connection for an intermittent explosive disorder, as 
noted on the title page.  

The Board points out that, regardless of what the RO has done 
with respect to the veteran's petitions to reopen his claims 
currently on appeal, the Board must address the question of 
whether new and material evidence has been received because 
the issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence had been 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized those issues on appeal as 
noted on the title page of this decision.  

(The decision below addresses the veteran's claim for service 
connection for sinusitis; petitions to reopen claims for 
service connection for a back disability, pes planus, hiatal 
hernia, and for a left knee disability; and for a rating 
higher than 10 percent for a left ankle disability.  
Consideration of the remaining issues on appeal is deferred 
pending completion of the evidentiary development sought in 
the remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran's sinusitis had its onset during his period 
of honorable active service.

2.  In a November 1985 rating decision, the RO denied the 
veteran's claim for service connection for bilateral pes 
planus; although notified of the denial by the RO later that 
month, the veteran did not initiate an appeal.  

3.  New evidence associated with the claims file since the 
RO's November 1985 denial, in the form of a December 2000 
private progress note reflecting the examiner's report of the 
history of the veteran's foot pain beginning in service, was 
not previously before agency decision makers, is not 
cumulative or duplicative of evidence previously of record, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

4.  The veteran's pre-existing bilateral pes planus worsened 
during his period of honorable active service.  

5.  In a September 1999 rating decision, the RO denied the 
veteran's claims for service connection for a back disability 
and for a left knee disability, to include as secondary to 
service-connected left ankle disability; although notified of 
the denials by the RO in October 1999, the veteran did not 
initiate an appeal.  

6.  New evidence associated with the claims file since the 
RO's September 1999 denials does not relate to an 
unestablished fact necessary to substantiate the claims for 
service connection for back disability or for a left knee 
disability, to include as secondary to service-connected left 
ankle disability.  

7.  In a November 2000 rating decision, the RO denied the 
veteran's claim for service connection for a hiatal hernia; 
although notified of the denial by the RO later that month 
November 2000, the veteran did not initiate an appeal.  

8.  New evidence associated with the claims file since the 
RO's November 2000 denial does not relate to an unestablished 
fact necessary to substantiate the claim for service for a 
hiatal hernia.  

9.  The veteran's left ankle disability is manifested by 
subjective complaints of pain with activity, and objective 
findings on examination of dorsiflexion to no more than 5 
degrees, and plantar flexion to 35 degrees.  


CONCLUSIONS OF LAW

1.  The veteran has sinusitis that is the result of disease 
or injury incurred during active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).

2.  The November 1985 RO decision that denied the veteran's 
claim for service connection for bilateral pes planus is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005).  

3.  Since the November 1985 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for bilateral pes planus are 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as 
in effect prior to August 29, 2001).  

4.  The veteran has bilateral pes planus that was aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

5.  The September 1999 RO decision that denied the veteran's 
claim for service connection for a back disability and for a 
left knee disability, to include as secondary to service-
connected left ankle disability, is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005).  

6.  Since the September 1999 RO decision, new and material 
evidence has not been received; hence, the requirements to 
reopen the claims for service connection for a back 
disability or for a left knee disability, to include as 
secondary to service-connected left ankle disability, are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).  

7.  The November 2000 RO decision that denied the veteran's 
claim for service connection for hiatal hernia is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).  

8.  Since the November 2000 RO decision, new and material 
evidence has not been received; hence, the requirements to 
reopen the claim for service connection for hiatal hernia are 
not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).  

9.  The criteria for a 20 percent rating for left ankle 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5271 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).  

That notwithstanding, the Board has determined that all 
notification and development action needed to render a 
decision on the veteran's petitions to reopen his claims for 
service connection for a back disability and for a left knee 
disability, to include as secondary to service connected left 
ankle disability; and for a hiatal hernia has been 
accomplished.  Likewise, considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board also finds that all notification and 
development actions needed to adjudicate the veteran's claim 
for service connection for sinusitis and for a rating higher 
than 10 percent for a left ankle disability, has also been 
accomplished.  

In this respect, through notice letters in May 2001, January 
2003, September 2003, January 2004, and November 2004; 
October 2000, August 2001, and February 2005 statements of 
the case (SOCs), and February 2003, March 2003, and February 
2005 SSOCs, the RO notified the veteran and his 
representative of the legal criteria governing his claims, 
the evidence that had been considered in connection with his 
claims, and the bases for the denial of his claims.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to substantiate 
his claims, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the multiple June 2002 and 
September 2004 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the RO notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  It requested that the veteran identify any medical 
providers from whom he wanted the RO to obtain and consider 
evidence.  The veteran was also requested to submit to the RO 
medical evidence in his possession pertinent to his claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claims, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content of notice 
requirements have been met in this case.  



The Board also notes that although the complete notice 
required by the VCAA may not have been provided until after 
the RO adjudicated the appellant's claims, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that any late notice in this case 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Although the claimant was not 
provided with notice of downstream elements, such as the 
rating criteria and criteria for effective dates in the 
service connection claims, or the effective date criteria for 
the left ankle rating issue, see Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006), these downstream 
issues are not now before the Board.  Consequently, remand of 
the issues decided herein is not necessary to address notice 
requirements relative to downstream issues that have not been 
placed before the Board.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims.  The 
veteran's service medical records are associated with the 
file, as are identified treatment records and reports of 
examination from the VA Medical Center (VAMC) in Nashville, 
Tennessee, and from the VAMC in Tuscaloosa, Alabama.  All 
relevant private treatment records have also been obtained 
and associated with the claims file.  In addition, the 
veteran has testified in support of his claims.  
Significantly, neither the veteran nor his representative has 
otherwise alleged that there are any outstanding medical 
records probative of the veteran's claims that need to be 
obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  



II. Analysis

A. Service Connection for Sinusitis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Review of the veteran's service medical records reflects that 
on entrance medical examination, there were no complaints or 
findings for sinusitis.  During the veteran's honorable 
period of service, in particular, a November 1978 treatment 
note reflects a complaint of sinus congestion.  Additionally, 
a report of a December 1978 sinus series (X-ray) reveals 
bilateral maxillary sinusitis.  A May 1979 treatment note 
reflects that maxillary sinusitis had been identified on X-
ray.  Review of the post-service medical evidence reveals 
continued clinical findings of sinusitis.  In this regard, an 
April 2001 computed tomography (CT) scan of the sinuses 
revealed a finding of mild right maxillary and sphenoid 
sinusitis.  

In the Board's opinion, the evidence is supportive of the 
veteran's claim of the onset of sinusitis during service.  In 
other words, the record of problems during service and since 
strongly suggests that sinusitis as a chronically disabling 
problem began during the period of service that ended in 
March 1981.  Accordingly, service connection is warranted for 
sinusitis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

B. Petitions to Reopen

The veteran's claims for service connection for bilateral pes 
planus; for a back disability and for a left knee disability, 
to include as secondary to service-connected left ankle 
disability; and for hiatal hernia, were previously considered 
and denied in November 1985, September 1999, and November 
2000 rating decisions, respectively.  As indicated above, the 
veteran was notified of these denials but did not initiate 
appeals; hence, the denials are final based on the evidence 
of record.  See § 7105(b); 38 C.F.R. §§ 20.302, 20.1103.  The 
veteran has sought to reopen his claims in September 1998 
(bilateral pes planus), February 2003 (hiatal hernia), April 
2003 (back), and October 2003 (left knee).  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  New evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not "merely cumulative" of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

1. Bilateral Pes Planus

The Board notes that regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156.  However, that 
revision applies only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a) (2005).  Given 
the September 1998 date of claim culminating in the instant 
appeal, the Board will apply the version of 38 C.F.R. 
§ 3.156(a) in effect prior to August 29, 2001.  Under that 
version of 38 C.F.R. § 3.156(a), "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

Here, the last final denial pertinent to the claim for 
bilateral pes planus was in a November 1985 RO decision.  In 
November 1985, the RO determined that the while the veteran's 
entrance medical examination had been negative for any 
finding of bilateral pes planus, and that the veteran had 
been diagnosed with bilateral pes planus in service (during 
the veteran's honorable period), the bilateral pes planus was 
considered a congenital/developmental defect without evidence 
of aggravation during service.  The RO, therefore, denied the 
veteran's claim.  The evidence considered included the 
veteran's service medical records and a post-service report 
of VA examination.  

Evidence added to the record since the RO's November 1985 
decision reflects additional medical evidence documenting the 
veteran's post-service diagnosis for bilateral pes planus as 
well as plantar fasciitis.  In particular, a December 2000 
treatment note from Raines Foot Clinic reflects the 
examiner's report that the veteran began having trouble with 
his feet during jump school in the military.  The pain 
gradually increased to the point that it became severe.  An 
October 2003 VA podiatry treatment note reflects an 
assessment to include pes planus (symptomatic).  In addition, 
in October 2005, the veteran testified regarding his claim 
for bilateral pes planus.  He indicated that he had never had 
had problems with his feet growing up as a child, and that 
his feet first began to both him when he was in jump school 
in the Army.  

Considering the additional evidence received, the Board finds 
that the December 2000 treatment note from Raines Foot 
Clinic, which notes the examiner's report of the veteran's 
in-service history of foot pain first beginning in service, 
provides a basis for reopening the claim for service 
connection.  Such evidence is new, in that it was not 
previously of record, and is not cumulative or duplicative of 
evidence previously considered.  The evidence is also 
material for purposes of reopening, as it is relevant to the 
claim, and to the extent that it appears to support the claim 
is so significant that it must be considered to fairly decide 
the merits of the claim.  

The Board emphasizes that to constitute new and material 
evidence for the purposes of reopening a previously 
disallowed claim, the evidence need only, at a minimum, 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability", even where it will not eventually convince VA to 
alter its decision.  See Hodge, 155 F.3d at 1363; 38 C.F.R. § 
3.156 (as in effect prior to August 29, 2001).  Under these 
circumstances, the Board concludes that the criteria for 
reopening the claim for service connection for bilateral pes 
planus are met.  

In light of the Board's conclusion that the claim for service 
connection for pes planus is reopened, the claim must be 
considered on a de novo basis.  While the RO has not 
considered the veteran's claim on the merits, in view of the 
favorable decision as outlined below, additional 
consideration by the RO is not warranted.  

With respect to the veteran's claim on the merits, as noted 
above, service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Review of the veteran's service medical records reflects that 
on entrance medical examination, there were no complaints or 
findings for bilateral pes planus or any other foot 
disability.  During his honorable period of service, the 
veteran was diagnosed with anterior tibial tendonitis of both 
feet, plantar fasciitis, and pes planus.  As noted above, an 
October 2003 VA podiatry treatment note reflects an 
assessment to include pes planus (symptomatic), and the 
veteran has testified that he did not experience any foot 
problems prior to service.  

Based on the above, the Board finds that the veteran 
currently suffers from bilateral pes planus (flat foot).  The 
condition, by it very nature as a congenital abnormality, 
pre-existed the veteran's service.  

VA's General Counsel has determined that service connection 
may be granted for diseases (but not defects) of congenital, 
developmental or familial origin; as long as the evidence as 
a whole establishes that the familial conditions in question 
were incurred or aggravated during service within the meaning 
of VA laws and regulations.  VAOPGCPREC 82-90 (July 18, 
1990).  In its opinion, VA's General Counsel noted that a 
"disease" could be defined as any deviation from or 
interruption of the normal structure or function of any part, 
organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown, which is 
capable of improving or deteriorating.  In turn, a "defect" 
is definable as a structural or inherent abnormality or 
condition, which is more or less stationary in nature, not 
considered capable of improving or deteriorating.  See Id.

In light of the medical evidence and the veteran's 
contentions, the veteran's bilateral pes planus is best 
described as being asymptomatic at service entrance.  In 
addition, the Board finds there is reasonable doubt as to 
whether the veteran's preexisting bilateral pes planus was 
aggravated by service.  In this regard, the Board relies upon 
the aforementioned service medical records that indicate 
complaints of foot pain and a diagnosis for bilateral pes 
planus in service, along with the subsequent post-service 
diagnosis of the disability.  The veteran is also noted as 
using orthotics.  

Thus, the Board finds the veteran's bilateral pes planus, a 
pre-existing congenital abnormality was likely permanently 
worsened by military service, and there is a lack of 
competent medical evidence that in-service treatment of the 
veteran's bilateral pes planus was required solely because of 
the natural progress of the disease.  Accordingly, service 
connection for bilateral pes planus is granted, based on in-
service aggravation.  

2. Hiatal Hernia, Back and Left Knee Disabilities

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  

Here, the last final denial pertinent to the claims for 
service connection for a back disability and for a left knee 
disability, to include as secondary to service-connected left 
ankle disability was September 1999, and for a hiatal hernia 
it was November 2000.  As noted above, the veteran sought to 
reopen his claims in February 2003 (hiatal hernia), April 
2003 (back), and October 2003 (left knee).  

With respect to a hiatal hernia, in denying the veteran's 
claim in November 2000, the RO determined that the veteran's 
service medical records did not reflect any finding or 
treatment for a hiatal hernia, and that while the veteran had 
been diagnosed with a small hiatal hernia during a January 
2000 endoscopy, there was a lack of nexus evidence relating 
such condition to service.  The evidence considered at that 
time included the veteran's service medical records and a 
number of post-service VA and private treatment records.  
This evidence included an October 1998 upper gastrointestinal 
(GI) series which was normal, to include no finding of a 
hiatal hernia.  

Evidence added to the record since the RO's November 2000 
decision reflects additional private and VA medical records, 
reports of VA medical examinations, and hearing transcripts.  
In particular, a January 2003 private radiology report notes 
an impression of unremarkable acute abdomen series.  A 
January 2003 lab service report reflects a finding of 
negative H. Pylori antibody.  A March 2003 VA treatment note 
reflects a finding of probable irritable bowel syndrome and 
GERD.  
The evidence received is new in the sense that it was not 
previously before agency decision makers.  However, none of 
the evidence is material for purposes of reopening the claim 
for service connection for a hiatal hernia.  Here, none of 
the relevant medical evidence received since the prior denial 
in November 2000 tends to prove that the any diagnosed hiatal 
hernia had its onset or is related to the veteran's honorable 
period of service.  As noted above, the basis of the prior 
denial was that there was no evidence establishing that the 
veteran's hiatal hernia was related to his honorable period 
of service.  As the additional evidence received still does 
not tend to show that any diagnosed hiatal hernia is related 
to service, the evidence does not, by itself or considered 
with previous evidence of record, relate to an unestablished 
fact necessary to substantiate the claim.  

With respect to both the back disability and left knee 
disability, to include as secondary to service-connected left 
ankle disability, in the September 1999 decision the RO 
determined that the veteran's service medical records did not 
reflect any finding or treatment for a back disability or 
left knee disability.  Additionally, the RO determined that 
there was a lack of post-service medical evidence of a back 
disability or left knee disability other than complaints of 
pain associated with those joints.  Furthermore, the RO found 
that there was a lack of medical evidence that any claimed 
back disability or left knee disability was related to the 
veteran's service-connected left ankle disability.  The 
evidence considered at that time included the veteran's 
service medical records and a number of post-service VA and 
private treatment records.  In particular, an August 1997 VA 
clinical record reflected a normal knee examination.  A 
statement from the veteran's treating chiropractic doctor, 
dated in August 1999, reflected that the veteran had been 
treated since November 1993 for chronic headaches, shoulder 
pain, neck pain and or stiffness, and left knee pain and or 
stiffness.  A July 1999 treatment record from that same 
treating chiropractic doctor reflects manipulation of the 
veteran's lumbar spine.  

Evidence added to the record since the RO's September 1999 
decision reflects additional private and VA medical records, 
reports of VA medical examinations, and hearing transcripts.  
In particular, a report of May 2004 VA examination reflects a 
finding of left knee pain.  A report of December 2004 VA 
examination reflects the examiner's finding of no left knee 
abnormality clinically or radiographically.  Likewise, the 
examiner noted that while the veteran might have some 
functional limitations due to a herniated or bulging disc, 
the veteran was fairly normal on examination.  The examiner 
also opined that any claimed back or left knee disabilities 
were not related to the service-connected left ankle 
disability.  

The evidence received is new in the sense that it was not 
previously before agency decision makers.  However, none of 
the relevant evidence is material for purposes of reopening 
the claims for service connection for a back disability or 
for a left knee disability, to include as secondary to 
service-connected left ankle disability.  Here, none of the 
medical evidence received since the prior denial in September 
1999 substantiates that the veteran has a current left knee 
disability.  The Board points out that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), aff'd sub nom.  Sanchez-Benitez v. 
Principi, 239 F. 3d 1356 (Fed. Cir. 2001).  Likewise, none of 
the medical evidence received since the prior denial in 
September 1999 relates any diagnosed back disability to 
service or the veteran's service-connected left ankle 
disability.  

As noted above, the basis of the prior denials was that there 
was no evidence establishing that the veteran's had current 
disabilities of the back or left knee or that any such 
disabilities were related to service or to service-connected 
disability.  As the additional evidence received still does 
not establish a left knee disability, or that any diagnosed 
back disability is related to service or service-connected 
disability, the evidence does not, by itself or considered 
with previous evidence of record, relate to an unestablished 
fact necessary to substantiate the claims.  

The Board has also considered the veteran's assertions, both 
through his written contentions and his hearing testimony 
regarding his claims for a hiatal hernia, back disability and 
left knee disability.  The Board emphasizes, however, that 
the veteran simply is not competent, on the basis of his 
assertions, alone, to establish the existence of a current 
disability or nexus to service.  See, e.g., Bostain v. West, 
11 Vet. App. 124, 127 (1998).  Therefore, where, as here, 
resolution of the issue on appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that, new 
and material evidence has not been received to reopen the 
claims for service connection for a hiatal hernia; or for a 
back disability or a left knee disability, to include as 
secondary to service-connected left ankle disability; hence, 
the requirement to reopen these claims for service connection 
has not been met, and the claims must be denied.  As new and 
material evidence to reopen the finally disallowed claims has 
not been received, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  

B. Increased Rating for Left Ankle Disability

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board also notes that, when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).  See also Johnson v. Brown, 
9 Vet. App. 7 (1996).  

The RO has assigned a 10 percent rating for the veteran's 
left ankle disability, in accordance with the criteria set 
forth in the rating schedule.  In doing so, specific 
consideration was given to 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  Under this Code, pertaining to limitation of motion of 
the ankle, moderate limitation of motion warrants a 10 
percent disability rating, and marked limitation of motion 
warrants a 20 percent disability rating.  This is the maximum 
rating available under this Code. 38 C.F.R. § 4.71a, DC 5271 
(2005).

Other Codes are also available for rating the veteran's left 
ankle disability.  Under diagnostic code 5262, pertaining to 
impairment of the tibia and fibula, malunion of the tibia and 
fibula, with slight ankle disability warrants a 10 percent 
evaluation, moderate ankle disability warrants a 20 percent 
evaluation, and marked ankle disability warrants a 30 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  
Furthermore, under diagnostic code 5270, pertaining to 
ankylosis of the ankle, an ankle in plantar flexion less than 
30 degrees warrants a 20 percent evaluation.  If the ankle is 
in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees, a 30 percent 
evaluation is warranted.  Finally, if the ankle is in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion, or 
eversion deformity, a 40 percent evaluation is warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5270.

Following a review of the record and applicable regulations, 
the Board finds that the evidence supports an increased 
rating to 20 percent, and no higher, for the veteran's 
service-connected left ankle disability under diagnostic code 
5271.  

Here, the Board notes that the veteran has testified that his 
left ankle is painful with activity and that there is 
functional loss due to pain.  The pertinent medical evidence 
reflects a report of February 2003 VA examination.  On 
clinical evaluation the veteran was noted as moving about the 
room with a slight to mild limp on the left.  No redness, 
heat or swelling of the left ankle was noted.  The examiner 
reported that there was rather significant tenderness to 
palpation over the lateral aspect of the ankle.  Drawer sign 
was negative, and range of motion testing of the left ankle 
reflected dorsiflexion only to neutral with the left knee in 
full extension, and to 5 degrees with the left knee flexed.  
Plantar flexion was to 35 degrees.  There was increased pain 
on range of motion testing.  The examiner noted that it was 
certainly conceivable that pain could further limit function 
during flare-ups or with increased use.  

A report of a December 2004 VA examination reflects the 
veteran's complaints of left ankle pain.  No range of motion 
findings with regard to the left ankle were noted, although 
in commenting about the veteran's back and left knee, the 
examiner reported that the ankle fracture had fully resolved 
and there was a lack of radiographic evidence of any 
abnormality of the left ankle.  

In this case, the veteran's primary complaint has been 
chronic pain and loss of function due to pain.  The evidence 
reflects that range of motion of the veteran's left ankle is 
limited due to pain.  The Board notes that when a joint 
becomes painful on use it must be regarded as seriously 
disabled.  See 38 C.F.R. § 4.40.  As such, in light of the 
veteran's complaints, the clinical findings of record 
reflective of dorsiflexion of the left ankle at best only to 
5 degrees (full being 20 degrees) and with consideration of 
any additional functional loss due to left ankle pain, the 
Board finds the veteran's left ankle disability more nearly 
approximates a 20 percent rating for marked limitation of the 
motion of the left ankle.  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5271 (2005).  

The medical evidence does not otherwise reflect impairment of 
the tibia or fibula, or malunion of the tibia or fibula, with 
ankle disability; nor is there ankylosis of the left ankle.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270.  

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time has the claim under consideration 
been shown to be so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (cited to in the February 2005 
SOC).  Here, there is an absence of evidence of marked 
interference with employment (i.e., beyond that contemplated 
in each assigned evaluation), or frequent periods of 
hospitalization, or evidence that the left ankle disability 
otherwise has rendered impractical the application of the 
regular schedular standards the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Here, the schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2005).  Given the lack of 
evidence showing unusual disability with respect to the left 
ankle that is not contemplated by the rating schedule, the 
Board concludes that a remand to the RO for referral of the 
rating issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.


ORDER

Service connection for sinusitis is granted.  

Service connection for bilateral pes planus (as aggravated by 
active military service) is granted.

As new and material evidence to reopen the claim for service 
connection for a hiatal hernia has not been received, the 
appeal of this issue is denied.

As new and material evidence to reopen the claim for service 
connection for a back disability, to include as secondary to 
service-connected left ankle disability, has not been 
received, the appeal of this issue is denied.  

As new and material evidence to reopen the claim for service 
connection for a left knee disability, to include as 
secondary to service-connected left ankle disability, has not 
been received, the appeal of this issue is denied.  

A 20 percent rating for a left ankle disability is granted, 
subject to the pertinent legal authority governing the 
payment of monetary benefits.  




REMAND

Initially, the Board also notes that when the veteran filed 
his original claim for service connection for intermittent 
explosive disorder in October 1999, he indicated that he was 
seeking service connection for the claimed disability as 
directly related to service.  Subsequently, during a May 2002 
hearing before RO personnel, in which the veteran testified 
regarding the issue of intermittent explosive disorder, the 
veteran's representative raised a claim for service 
connection for a "nervous condition" as secondary to 
service-connected headaches.  The veteran's representative 
testified that when the veteran's headaches became severe, 
the veteran became nervous, anxious, and upset.  While the 
representative labeled the disability as a "nervous 
condition," the Board interprets the representative's claim 
as an alternative theory of entitlement for service 
connection for intermittent explosive disorder with anxiety, 
currently on appeal.  

Under these circumstances, the Board has expanded the issue 
on appeal to reflect both theories of entitlement for service 
connection for intermittent explosive disorder with anxiety.  
The RO must consider the claim on appeal under both pertinent 
theories of entitlement in the first instance.  Likewise, the 
Board notes that further evidentiary development is also 
necessary regarding the veteran's claim for service 
connection for intermittent explosive disorder with anxiety, 
to include as secondary to service-connected headaches.  

In this respect, at his October 2005 hearing, the veteran 
submitted a copy of a January 1981 service medical record 
which had not been associated with the service medical 
records received from the National Personnel Records Center 
(NPRC).  The January 1981 treatment record reflects the 
veteran's follow-up treatment for "muscle contraction" 
headaches by an Army psychologist.  The psychologist noted 
that the veteran would be undergoing treatment for muscle 
contraction headaches to include progressive relaxation 
skills and biofeedback training.  The psychologist also noted 
that until treatment began, the veteran would be prescribed 
Fiorinal by a "Dr. Moffett, chief of psychiatry."  

The veteran has contended that he was seen by Dr. Moffett in 
January 1981 at Fort Benning, Georgia.  A review of the 
veteran's service medical records does not reflect any record 
of Dr. Moffet's treatment of the veteran.  Post-service VA 
medical records reflect the veteran's diagnosis for 
intermittent explosive disorder in August 1987.  He has also 
been diagnosed with anxiety and complains of job-related 
stress.  

The Board thus finds that in light of the veteran's treatment 
in service for stress-related symptoms, and post-service 
diagnoses of intermittent explosive disorder and for anxiety, 
a well-reasoned medical opinion addressing the nature and 
etiology of any current psychiatric disorder is needed to 
fully and fairly evaluate the claim on appeal.  Such opinion 
must be based upon consideration of the veteran's documented 
history and assertions through review of the claims file.  
38 U.S.C.A. § 5103A(d).  Likewise, the Board also notes that 
with respect to the claim for a rating greater than 30 
percent for service-connected headaches, the veteran last 
underwent a VA examination in April 2000, some 6 years ago.  
Since that time, the veteran has contended that his headaches 
have become worse.  Here, the Board finds that a more 
contemporaneous medical examination is needed before reaching 
a decision on the veteran's claim on the merits.  38 U.S.C.A. 
§ 5103A(d).  

The veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, could result in 
denial of his claim for service connection for an 
intermittent explosive disorder with anxiety, to include as 
secondary to service-connected headaches; as well as his 
claim for a rating greater than 30 percent for headaches on 
appeal.  See 38 C.F.R. § 3.655 (2005).  

Finally, the Board notes that in a June 1999 decision letter, 
the veteran was notified that his claim for vocational 
rehabilitation benefits had been denied.  The veteran filed a 
notice of disagreement that same month, and the RO issued an 
SOC in August 1999.  Thereafter, the RO received a letter 
from the veteran in October 1999.  In the letter, the veteran 
stated as follows, 

Your office has denied my secondary claims [and] 
claim[] for vocational rehabilitation 
entitlement.  Therefore, I am requesting a 
hearing before the Board of Veteran[s'] Affairs, 
(BVA) to present new evidence and documentation 
for these denied claims.  

The Board interprets the veteran's letter as a substantive 
appeal, thus perfecting an appeal to the denial of his claim 
for vocational rehabilitation benefits and placing the issue 
in appellate status.  The veteran's above-noted letter 
indicated that he wished a Board hearing, although he 
indicated that either a Board hearing in Washington, D. C. or 
a Travel Board hearing at the RO would suffice.  As such, the 
RO should clarify with the veteran whether he still desires a 
Board hearing, and if so, the type of hearing.  

Likewise, a review of the June 1999 decision letter indicates 
that the veteran was denied entitlement to vocational 
rehabilitation benefits as a result of his not meeting the 
basic eligibility requirement (i.e., no compensable service-
connected disabilities).  In light of the fact that the 
veteran is currently receiving compensable ratings for 
service-connected disabilities, and given his contentions 
that he still desires vocational rehabilitation benefits, the 
RO may wish to revisit the issue prior to scheduling the 
veteran for any requested hearing.  Furthermore, if the 
veteran no longer wishes a Board hearing, and the benefit 
sought on appeal can not be granted, the RO should ensure 
that all notification (in particular, correspondence 
specifically addressing the VCAA notice and duty-to-assist 
provisions) and development procedures per the statutory 
provisions at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 are 
met with regard to the issue of entitlement to vocational 
rehabilitation benefits.  

The actions identified herein are consistent with pertinent 
duties to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable the RO to obtain 
any additional evidence not currently of 
record that pertains to the veteran's 
claims for service connection for an 
intermittent explosive disorder with 
anxiety, to include as secondary to 
service-connected headaches; as well as a 
rating greater than 30 percent for 
headaches.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession with respect to the 
claims remaining on appeal (not 
previously submitted), and explain the 
type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  After securing any additional 
records, the veteran should be scheduled 
for VA psychiatric and neurologic 
examinations.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the examiner(s) 
designated to examine the veteran, and 
reports of the examinations should 
include discussion of the veteran's 
documented medical history and 
assertions.  All necessary tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

a. Psychiatric Examination-The examiner 
should be asked to review the claims 
file, examine the veteran, and provide an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
currently diagnosed psychiatric 
disability is related to the veteran's 
period of honorable active military 
service (June 29, 1977, to March 17, 
1981), or that the psychiatric disability 
(a) was caused or (b) is aggravated 
(i.e., permanently worsened) by the 
veteran's service-connected headaches.  
If aggravation of any diagnosed 
psychiatric disability by the veteran's 
service-connected headaches is found, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.  The bases for any 
opinion provided should be explained in 
detail.  

b. Neurological Examination-The examiner 
should elicit the veteran's history 
regarding the severity and frequency of 
his headaches.  Following a clinical 
evaluation of the veteran, the examiner 
should specifically comment as to whether 
the veteran's headaches are very 
frequent, prolonged, and completely 
prostrating, and productive of severe 
economic inadaptability.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues for 
service connection for intermittent 
explosive disorder with anxiety, to 
include as secondary to service-connected 
headaches; and for a rating greater than 
30 percent for headaches.  If any benefit 
sought on appeal can not be granted, the 
RO should furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond.  

4.  The RO should revisit the issue of 
entitlement to vocational rehabilitation 
benefits.  If this benefit can not be 
granted, the RO should contact the 
veteran and ask that he clarify whether 
he still desires a Board hearing, and if 
so, the type of hearing.  The RO should 
also ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, have been met.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished with an SSOC and afforded an 
opportunity to respond.  

If the veteran elects a Board hearing at 
the RO on this issue, the RO should 
schedule the veteran for the hearing.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


